UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7329



JASPER NAPOLEON BUCHANAN,

                                                 Plaintiff - Appellant,

          versus


WILLIAM D. CATOE; RICKIE        HARRISON;   BONNIE
BURELLE BROWN; K. WHITE,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-99-3185-08BD)


Submitted:   February 8, 2001               Decided:   February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jasper Napoleon Buchanan, Appellant Pro Se. Robert Eric Petersen,
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jasper Napoleon Buchanan appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint. We have reviewed the record and the district court’s opin-

ion accepting the magistrate judge’s recommendation and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Buchanan v. Catoe, No. CA-99-3185-08BD (D.S.C.

Aug. 18, 2000).     We deny Buchanan’s motion to proceed under the

Prison Litigation Reform Act and we dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2